The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/1/21 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 21-26, 34-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al. (US 2010/0280525) (“Alvarez”).
(claims 21, 34) Alvarez discloses a steerable catheter and method of manufacturing a steerable catheter 900 comprising : a proximal catheter shaft section (at control unit end, not shown in Fig. 9 but would be extending through bottom of page) comprising a proximal end and a distal end and a central lumen 318; a distal deflectable section (the section shown in Fig. 9 of the catheter) adjacent to the distal end of the proximal catheter shaft section, the distal deflectable section comprising a proximal end and a distal end; 
a body compression coil (outer layer 302 and inner layer 312 may be made of a braided plastic composite structure [0058]) surrounded by the proximal catheter shaft section and extending longitudinally through the central lumen 318, Fig. 3A,B from the proximal end of the proximal catheter shaft section to a first region at the proximal end of the distal deflectable section; see also Figs. 3A-4D and 9
a first pull wire 914-1 extending longitudinally through the body compression coil from the proximal end of the proximal catheter shaft section to a second region at the proximal end of the distal deflectable section, the second region being distal to the first region;
a second pull wire 914-2 extending longitudinally, parallel to the first pull wire, through the body compression coil from the proximal end of the proximal catheter shaft section to the second region at the proximal end of the distal deflectable section; and 
a first pull wire compression coil 906-1 surrounding a first pull wire 914-1 within the body compression coil, the first pull wire compression coil extending longitudinally from the proximal end of the proximal catheter shaft section to the second region at the proximal end of the distal deflectable section. 
(claims 22, 35) Wherein when the catheter is deflected toward the first pull wire, the catheter forms a first curve with a first radius and when the catheter is deflected toward the second pull wire the catheter forms a second curve with a second radius; the second radius being greater than the first radius.  (functional language capable within Alvarez depending on how the pull wires are adjusted) see Figs. 7A-C, for example
In Alvarez this occurs because the flex tubes (compression coils) are utilized to vary or change the stiffness and/or bend radius of a portion or certain portion of the catheter by changing the positioning or placement of the flex tubes in the elongate instrument (catheter).  More stiffness affects the bend radius of the portion of the catheter where the flex tubes are located.  The flex tubes may be moved from one portion of the catheter to another.  The portion from which the flex tubes were moved may become substantially more flexible or pliable without the flex tubes; whereas, the portion to which the flex tubes were moved to may become substantially more stiff or less flexible or pliable.  Consequently, the changes of stiffness along various portions of the elongate instrument or catheter may substantially affect the bend radius of at least a portion of the catheter as pull wires are operated to articulate or steer the catheter [see 0059].  Fig. 9 also shows portions of the catheter with and without flex tubes.
(claims 23-24, 36-37) A sleeve 304 (operational tubes) surround the shaft section, the sleeve comprising a material (PTFE) (suitable polymer material) (provides a substantially slidable surface [0058], see Alverez claim 22) that forms the proximal catheter shaft section.
(claims 25, 38) the body compression coil and the first pull wire compression coil are secured within the proximal catheter shaft section via at least one of RF bonding, glue, sonic welding, or thermal welding [0074].
(claims 26, 39) a second pull wire compression coil 906-2 surrounding the second pull wire 914-2 within the body compression coil, the second pull wire compression coil extending longitudinally from the proximal end of the proximal catheter shaft section to the second region at the proximal end of the distal deflectable section.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Webster, Jr. (US 5,431,168) (“Webster”).
Alvarez’s compression coil (flex tube) system operates to tailor the flexibility of the catheter on the basis of placement, or lack thereof, of the flex tube longitudinally through the catheter [0059].  Alvarez does not directly disclose either the first or second pull wire compression coil comprising a first distal elongated-pitch section having an elongated pitch with respect to a pitch of a proximal section of the first compression coil.  However, Alvarez does disclose that the flex tubes may be made from a coil of wire, or further, a tube with spirally cut features [0060], with a substantially stiff tube becoming less stiff or more flexible or more pliable as a spiral cut or spirally cut feature is imparted onto a substantially stiff tube [0060].  
Similarly, Webster, in the analogous art, teaches a compression coil 48 comprising sections of different pitches with the second pitch 51 located near a distal end of the compression coil and the second pitch 51 being elongated with respect to the first pitch 48, C4L36-49, Fig. 4. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression coil (flex tube, or as contemplated, coil wire or spirally cut tube) of Alvarez with the compression coil as taught by Webster to improve steerability of the catheter by varying the amounts and locations of flexibility. In other words, the combination takes Alvarez’s theory that the absence of flex tubes increases flexibility (or further, that the more cuts in a spirally cut tube increases flexibility); thus, modifying these areas of increased flexibility with the areas of elongate pitch 51, as taught by Webster (areas more loosely wound are therefore more flexible C4L41-43).
	
10.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Webster.
	 According to claim 28 it is within the users control to adjust the length of the distal elongated-pitch section of the first or second pull wire compression coil to be about 0.25 to 1.0 inches (6.35-25.40mm) in length depending on use of the catheter since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

11.	Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez in view of Webster further in view of Griffin et al. (US 7,850,623) (“Griffin”).
The combination of Alvarez and Webster does not directly disclose the distal elongated-pitch sections of the first or second pull wire compression coil being variable pitches. However, Griffin, in the analogous art, teaches the pitch of the coil 31 can be constant throughout the length of [the section] or can vary, depending upon the desired characteristics, for example flexibility (C9L11-24) and that continuous wire 75 may be helically wound at a constant pitch ... or may be varied step-wise or gradually along a portion of inner member 24 (C9L35-37, C9L51 -Cl 0L3). Therefore, as Webster teaches “stretching" the coil spring to accomplish a more flexible and compressible catheter body (Webster C4L36-49), or further, as how Alvarez teaches changing the position or placement of the flex tubes to alter flexibility of the catheter [0059], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alvarez/Webster with the variable pitches as taught by Griffin to achieve a desired flexibility characteristic to the catheter.
	It would also be an obvious modification over any of Alvarez, Webster and Griffin for the first and second compression coils to be of equal length as desired for the flexibility characteristic of the catheter.
With regard to claim 31, Alvarez further teaches that each distal deflectable section is made of a single-durometer material [0058].
According to claim 32, Alvarez in combination with Webster teaches that as shown in Webster’s Fig. 4, either of the compression coils could comprise two or more discontinuous sections (48, 49, 51, 36, unlabeled more compressed coil after 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783